MARTIN, Judge.
Defendant assigns as error the trial court’s failure to give limiting instructions as to portions of Agent Adcox’s testimony relating to his meeting with Agent Owens. He contends that the trial judge committed prejudicial error in not instructing the *267jury that the evidence objected to was being admitted only as corroborative evidence. We disagree. .
Agent Adcox’s statements regarding what Agent Owens told him on the day in question were clearly admissible to corroborate Owens’ version of the transaction involving the defendant. Moreover, the record reveals that the defendant made only a general objection to the introduction of the testimony and did not request a limiting instruction. In North Carolina, it is clearly settled that when evidence competent only for one purpose and not for another is offered, it is incumbent upon the objecting party to request the court to give limiting instructions. State v. Lankford, 31 N.C. App. 13, 228 S.E. 2d 641 (1976). Absent such a request, a judge is not required to give such instructions and his failure to do so is not error. State v. Bryant, 282 N.C. 92, 191 S.E. 2d 745 (1972), cert. den. 410 U.S. 958, 35 L.Ed. 2d 691, 93 S.Ct. 1432 (1973); State v. Lankford, supra; State v. Spain, 3 N.C. App. 266, 164 S.E. 2d 486 (1968).
We note that defendant has cited Brothers v. Jernigan and Skinner v. Jernigan, 244 N.C. 441, 94 S.E. 2d 316 (1956) in making his argument that the judge here should have instructed the jury on corroborative evidence even in the absence of a request for such an instruction. The Jernigan case is, however, clearly distinguishable from the case at bar because there the trial judge made an erroneous statement concerning the admissibility of evidence. The trial judge in the instant case made no comment at all other than to overrule defendant’s objection.
Defendant’s assignment of error is overruled.
Defendant received a fair trial free from prejudicial error.
No error.
Judges Britt and Parker concur.